     Case 3:18-cv-01110-WQH-AGS Document 65 Filed 02/17/21 PageID.699 Page 1 of 2



 1
 2
 3
 4
 5
 6
 7
 8                            UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11    RONNIE L. MOODY, et al.,                            Case No.: 3:18-cv-01110-WQH-AGS
12
                                        Plaintiffs,       ORDER
13
      v.
14
      CALIFORNIA DEPARTMENT
15
      OF CORRECTIONS AND
16    REHABILITATION, et al.,
17
                                     Defendants.
18
19    HAYES, Judge:
20           The matter before the Court is the Motion for Summary Judgment filed by
21    Defendants (ECF No. 56) and the Report and Recommendation issued by the Magistrate
22    Judge (ECF No. 64).
23          The duties of the district court in connection with a report and recommendation of a
24    magistrate judge are set forth in Federal Rule of Civil Procedure 72(b) and 28 U.S.C. §
25    636(b). The district judge must “make a de novo determination of those portions of the
26    report . . . to which objection is made” and “may accept, reject, or modify, in whole or in
27    part, the findings or recommendations made by the magistrate judge.” 28 U.S.C. § 636(b).
28    The district court need not review de novo those portions of a Report and Recommendation

                                                      1
                                                                             3:18-cv-01110-WQH-AGS
     Case 3:18-cv-01110-WQH-AGS Document 65 Filed 02/17/21 PageID.700 Page 2 of 2



 1    to which neither party objects. See Wang v. Masaitis, 416 F.3d 992, 1000 n.13 (9th Cir.
 2    2005); United States v. Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003) (“Neither the
 3    Constitution nor the [Federal Magistrates Act] requires a district judge to review, de novo,
 4    findings and recommendations that the parties themselves accept as correct.”).
 5          The record reflects that no objections have been filed by either party. The Court has
 6    reviewed the Report and Recommendation, the record, and the submissions of the parties.
 7          IT IS HEREBY ORDERED that the Report and Recommendation (ECF No. 64) is
 8    ADOPTED in its entirety. The Motion for Summary Judgment filed by Defendants (ECF
 9    No. 56) is GRANTED IN PART and DENIED IN PART. The Clerk of the Court shall
10    enter judgment in favor of Defendants and against Plaintiffs Gary T. Deans and Donnel E.
11    Jones as to Plaintiffs’ conspiracy-to-retaliate claims. The Clerk of the Court shall enter
12    judgment in favor of Defendants and against Plaintiff Donnel E. Jones as to Plaintiff’s
13    official-capacity claim against Defendant Paramo. Summary judgment is denied as moot
14    as to Plaintiff Donnel E. Jones’s retaliation claim against Defendants Bravo, Salazar, and
15    Paramo.
16          IT IS FURTHER ORDERED that the final pretrial conference is set for April 29,
17    2021 at 11:00 a.m. before the Honorable William Q. Hayes. Unless otherwise ordered by
18    the Court, all parties shall appear telephonically for the Final Pretrial Conference. Parties
19    are directed to join on a conference call, then contact K. Sellars 619-321-0238 at the time
20    of the conference. The parties shall lodge an amended proposed pretrial order on or before
21    March 19, 2021.
22    Dated: February 16, 2021
23
24
25
26
27
28

                                                   2
                                                                              3:18-cv-01110-WQH-AGS
